Title: To George Washington from Richard Peters, 9 December 1780
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Decr 9. 1780
                        
                        The Board are extremely apprehensive that the Vessell going to Charlestown will be prevented by the Ice from
                            proceeding on her Voyage. As we have not recieved the Flag we are fearful that some Embarrassments are thrown in the Way
                            by the Enemy. Everything is ready but the Papers for the Departure of the Vessell & we shall therefore be obliged
                            to your Excellency for Information on the Subject. We have the Honour to be with the highest Respect & Esteem Your
                            very obedt Servts
                        
                            Richard Peters
                            In Behalf of the Board
                        
                    